Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
January 5, 2016, is entered into by and between Demand Media, Inc., a Delaware
corporation (the “Company”) and Sean Moriarty (the “Executive”).  This Agreement
amends and restates in its entirety the Prior Agreement (as defined below) and
is effective as of the Effective Date (as defined below).

 

WHEREAS, the Executive and the Company previously entered into that certain
Employment Agreement, dated as of August 8, 2014 and effective as of August 12,
2014 (the “Prior Agreement”), pursuant to which the Executive currently serves
as the Company’s Chief Executive Officer;

 

WHEREAS, as of the Effective Date the Company desires to continue to employ the
Executive as its Chief Executive Officer, and to enter into an agreement
embodying the terms of such employment;

 

WHEREAS, as of the Effective Date, the Prior Agreement shall terminate and be
superseded by this Agreement; and

 

WHEREAS, the Executive desires to accept such continued employment with the
Company, subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                      Employment Period.  Subject to the
provisions for earlier termination hereinafter provided, the Executive’s
employment hereunder shall be for a term (the “Employment Period”) commencing on
January 5, 2016 (the “Effective Date”) and ending on the third (3rd) anniversary
of the Effective Date (such date, the “Initial Termination Date”).  If not
previously terminated, the Employment Period shall automatically be extended for
one (1) additional year on the Initial Termination Date and on each subsequent
anniversary of the Initial Termination Date, unless either party elects not to
so extend the Employment Period by notifying the other party, in writing, of
such election at least ninety (90) days prior to the last day of the
then-current Employment Period.  The Executive’s employment hereunder is
terminable at will by the Company or by the Executive at any time (for any
reason or for no reason), subject to the provisions of Section 4 hereof.  This
Agreement shall become effective on the Effective Date.

 

2.                                      Terms of Employment.

 

(a)                                 Position and Duties.

 

(i)                                     During the Employment Period, the
Executive shall serve as Chief Executive Officer of the Company, reporting
directly to the Company’s Board of Directors (the “Board”), and shall perform
such duties as are usual and customary for such position, including without
limitation, overseeing all Company operations, with all personnel ultimately
reporting to the Executive.  In addition, the Executive was previously appointed
as a member of the Board in connection with the execution of the

 

--------------------------------------------------------------------------------


 

Prior Agreement and shall continue to serve as a member of the Board.  At the
Company’s request, the Executive shall serve the Company and/or its subsidiaries
and controlled affiliates in other capacities in addition to the foregoing
consistent with the Executive’s role as Chief Executive Officer of the Company. 
In the event that the Executive, during the Employment Period, serves in any one
or more of such additional capacities, the Executive’s compensation shall not be
increased beyond that specified in Section 2(b) hereof.  In addition, in the
event the Executive’s service in one or more of such additional capacities is
terminated, the Executive’s compensation, as specified in Section 2(b) hereof,
shall not be diminished or reduced in any manner as a result of such
termination, provided that the Executive otherwise remains employed under the
terms of this Agreement.

 

(ii)                                  During the Employment Period, and
excluding any periods of vacation and sick leave to which the Executive may be
entitled, the Executive agrees to devote the Executive’s full business time and
attention to the business and affairs of the Company.  Notwithstanding the
foregoing, during the Employment Period, it shall not be a violation of this
Agreement for the Executive to engage in any of the following activities:
(A) serve on boards, committees or similar bodies of for-profit entities,
charitable or nonprofit organizations, or engage in charitable activities,
provided that the Executive acknowledges and agrees that the Executive shall not
(I) serve on a board, committee or similar body of an entity that competes with
any historical, current or planned business or business activities of the
Company, or (II) serve on the board (or similar body) of more than two
(2) for-profit entities without the prior approval of the Board (it being
understood that Executive currently serves on the Board of Directors of the
for-profit entities set forth on Schedule A, which are hereby approved),
(B) fulfill limited teaching, speaking and writing engagements and/or (C) invest
in and/or hold economic interests in companies in which the Executive does not
take an operating or management role, or an active participation in the
management or operation of the investment, and which investments do not violate
the Company’s policies on corporate opportunities as set forth in the Company’s
Code of Business Conduct and Ethics (any such investment and/or holding
described in this clause (C) not to exceed a 3% interest in any company, unless
otherwise prior approved by the Board), in each case, so long as such activities
do not, individually or in the aggregate, materially interfere or conflict with
the performance of the Executive’s duties and responsibilities under this
Agreement.  Without limiting the provisions of any other agreement between the
Executive and the Company (including without limitation the Confidentiality
Agreement (as defined below)), the Executive acknowledges and agrees that during
the Employment Period the Executive shall not invest in or hold an economic
interest in any entity that competes with any historical, current or planned
business or business activities of the Company, other than investments and
holdings not to exceed a 1% interest in publicly traded companies.

 

(iii)                               During the Employment Period, the Executive
shall perform the services required by this Agreement at the Company’s principal
offices located in Santa Monica, California (the “Principal Location”), except
for travel to other locations as may be necessary to fulfill the Executive’s
duties and responsibilities hereunder.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Compensation, Benefits, Etc.

 

(i)                                     Base Salary.  During the Employment
Period, the Executive shall receive a base salary equal to $400,000 per annum
(the “Base Salary”).  The Base Salary shall be reviewed annually by the
Compensation Committee of the Board (the “Compensation Committee”) and may be
increased from time to time by the Compensation Committee in its sole
discretion.  The Base Salary shall be paid in installments in accordance with
the Company’s applicable payroll practices, as in effect from time to time, but
no less often than monthly.  The Base Salary shall not be reduced after any
increase in accordance herewith and the term “Base Salary” as utilized in this
Agreement shall refer to Base Salary as so increased.

 

(ii)                                  Annual Bonus.  In addition to the Base
Salary, the Executive shall be eligible to earn, for each fiscal year of the
Company ending during the Employment Period, a discretionary cash performance
bonus (an “Annual Bonus”) under the Company’s bonus plan or program applicable
to its senior executives.  The Executive’s target Annual Bonus opportunity (the
“Target Bonus”) shall be set at eighty percent (80%) of the Base Salary actually
paid for such year.  The actual amount of any Annual Bonus shall be determined
on the basis of the attainment of Company performance metrics applicable to
senior executives and/or individual performance objectives, in each case, as
established and approved by the Board or the Compensation Committee (or their
designee) in their sole discretion after consultation with the Executive. In
addition, for each fiscal year of the Company ending during the Employment
Period, if the performance metric(s) applicable to the Annual Bonus is or are
attained at the “target level” and the full Target Bonus becomes payable to the
Executive, the Executive shall be eligible to earn an additional discretionary
cash bonus (the “Additional Bonus” and, together with any Annual Bonuses, the
“Bonuses”), to be determined by the Compensation Committee in its sole
discretion.  Payment of any Bonus(es), to the extent any Bonus(es) become
payable, will be contingent upon the Executive’s continued employment through
the applicable payment date, which shall occur on the date on which annual
bonuses are paid generally to the Company’s senior executives.

 

(iii)                               Stock Option Awards.

 

(A)                               2014 Stock Options. In connection with
entering into the Prior Agreement, the Company granted to the Executive the
following nonqualified options to purchase the Company’s common stock (each, a
“2014 Stock Option” and, together, the “2014 Stock Options”):

 

(1)                                 Tranche 1 Option.  An option to purchase
694,863 shares of the Company’s common stock at an exercise price per share
equal to the Fair Market Value (as defined in the Company’s 2010 Incentive Award
Plan, as amended from time to time (the “Plan”)) on the grant date (August 8,
2014);

 

(2)                                 Tranche 2 Option.  An option to purchase
184,130 shares of the Company’s common stock, at an exercise price per share
equal to one hundred fifty percent (150%) of the Fair Market Value on the grant
date (August 8, 2014); and

 

3

--------------------------------------------------------------------------------


 

(3)                                 Tranche 3 Option.  An option to purchase
184,130 shares of the Company’s common stock, at an exercise price per share
equal to two hundred percent (200%) of the Fair Market Value on the grant date
(August 8, 2014).

 

(B)                               Vesting; Term. Subject to Sections
4(a)(iv) and 4(c) hereof and the Executive’s continued employment with the
Company through the applicable vesting date, each 2014 Stock Option shall vest
and become exercisable with respect to 25% of the shares underlying such 2014
Stock Option on August 12, 2015 and with respect to 1/48th of the shares
underlying such 2014 Stock Option on each monthly anniversary of August 12, 2015
thereafter.  Subject to Section 10(k) hereof, each 2014 Stock Option shall
remain exercisable until the earliest to occur of (I) the 2014 Stock Option’s
outside expiration date, (II) in the event of a termination of employment for
any reason other than for Cause (as defined below), death or Disability (as
defined below), the three (3)-month anniversary of the Date of Termination (as
defined below), (III) in the event of a termination of employment by reason of
the Executive’s death or Disability, the one (1)-year anniversary of the Date of
Termination and (IV) in the event of a termination of employment for Cause, the
start of business on the Date of Termination.

 

(C)                               Other Terms. The terms and conditions of the
2014 Stock Options were, in a manner consistent with this Section 2(b)(iii), set
forth in separate award agreements between the Company and the Executive in a
form or forms prescribed by the Company (the “2014 Stock Option Agreements”),
which evidence the grant of the 2014 Stock Options.  The 2014 Stock Options
shall be governed in all respects by the terms and conditions of the Plan and
the 2014 Stock Option Agreements.

 

(iv)                              Restricted Stock Unit Award.

 

(A)                               2016 RSU Award.   In connection with entering
into this Agreement, the Company shall grant to the Executive 500,000 restricted
stock units (the “2016 RSU Award”).

 

(B)                               Vesting; Term. Subject to Sections 4(a)(iv),
4(c) and 10(k) hereof and the Executive’s continued employment with the Company
through the applicable vesting dates, the 2016 RSU Award shall vest and the
shares underlying the 2016 RSU Award shall become deliverable with respect to
(i) 150,000 shares on January 5, 2017, (ii) 200,000 shares vesting over twelve
(12) months in substantially equal monthly installments commencing on
February 5, 2017 and each monthly anniversary thereafter thru January 5, 2018
and (iii) 150,000 shares vesting over twelve (12) months in substantially equal
monthly installments commencing on February 5, 2018 and each monthly anniversary
thereafter thru January 5, 2019.

 

(C)                               Other Terms. The terms and conditions of the
2016 RSU Award shall, in a manner consistent with this Section 2(b)(iii), be set
forth in a separate award agreement between the Company and the Executive in a
form or forms prescribed by the Company (the “2016 RSU Award Agreement”), which
evidence the grant of the 2016 RSU Award.  The 2016 RSU Award shall be governed
in all respects by the terms and conditions of the Plan and the 2016 RSU Award
Agreement.

 

4

--------------------------------------------------------------------------------


 

(v)                                 Additional Equity Award Eligibility.  In
addition to the 2014 Stock Options, the Match RSUs (as defined below) and the
2016 RSU Awards, the Executive shall be eligible to participate in the Company’s
annual equity grant program applicable to its senior executives and to receive
discretionary equity awards (each, an “Equity Award”). It is the expectation
that Equity Awards will be granted to the Executive at the discretion of the
Compensation Committee. Any Equity Award(s) granted hereunder shall (A) be in
amounts determined by the Compensation Committee in its sole discretion, (B) be
granted pursuant to the Plan or an applicable successor incentive award plan, as
determined by the Compensation Committee, and (C) be governed by such Plan and
an applicable award agreement in a form prescribed by the Company to be entered
into by the Company and the Executive, which shall evidence the grant of any
additional Equity Award.

 

(vi)                              Equity Ownership Incentive.  In addition to
the 2014 Stock Options and additional Equity Award eligibility, if, on or prior
to the six (6)-month anniversary of August 12, 2014, the Executive notified the
Board in writing of his acquisition(s), during one or more “open window periods”
under the Company’s insider trading compliance program, of shares of the
Company’s common stock with a purchase price ranging from one hundred thousand
dollars ($100,000) to two hundred fifty thousand dollars ($250,000) (the amount
specified, the “Investment Amount”), then, on or within sixty (60) days after
such notification, subject to approval of the Compensation Committee, the
Company agreed to grant to the Executive under the Plan a number of restricted
stock units determined by dividing the aggregate Investment Amount (which, for
the avoidance of doubt, shall not exceed $250,000) by the Fair Market Value of
the Company’s common stock on the applicable grant date (the “Match RSUs”). The
Executive purchased 27,000 shares of the Company’s common stock on August 19,
2014 and was granted 26,694 restricted stock units on September 26, 2014, which
constituted the Match RSUs. The terms and conditions of the Match RSUs were set
forth in a separate award agreement in a form prescribed by the Company (the
“Match RSU Agreement”), entered into by the Company and the Executive, which
evidences the grant of the Match RSUs, consistent with the foregoing. Based on
(A) the Executive’s continued employment with the Company through August 12,
2015 and (B) the Executive’s holding of the purchased shares through August 12,
2015, the Match RSUs vested in full on August 12, 2015.

 

(vii)                           Incentive, Savings and Retirement Plans.  During
the Employment Period, the Executive shall be eligible to participate in all
other incentive plans, practices, policies and programs, and all savings and
retirement plans, practices, policies and programs, in each case that are
available generally to senior executives of the Company.

 

(viii)                        Welfare Benefit Plans.  During the Employment
Period, the Executive and the Executive’s dependents shall be eligible to
participate in the welfare benefit plans, practices, policies and programs
(including, as applicable, medical, dental, disability, employee life, group
life and accidental death insurance plans and programs) maintained by the
Company for its senior executives.

 

5

--------------------------------------------------------------------------------


 

(ix)                              Expenses; Legal Fees.  During the Employment
Period, the Executive shall be entitled to receive prompt reimbursement for all
reasonable business expenses incurred by the Executive in accordance with the
policies, practices and procedures of the Company provided to senior executives
of the Company.  In addition, the Company shall reimburse the Executive for up
to $7,500  in legal fees and expenses actually incurred by the Executive in
connection with the drafting, review and negotiation of this Agreement on or
prior to the Effective Date. Subject to Section 10(d) hereof, the Company shall
reimburse such legal fees and expenses in 2016 within thirty (30) days following
the Executive’s delivery to the Company of any invoices for substantiation in
accordance with applicable Company policy evidencing such expenses.

 

(x)                                 Fringe Benefits.  During the Employment
Period, the Executive shall be eligible to receive such fringe benefits and
perquisites as are generally provided by the Company to its senior executives
from time to time, in accordance with the policies, practices and procedures of
the Company, and shall receive such additional fringe benefits and perquisites
as the Company may, in its discretion, from time-to-time provide.  Nothing
contained in this Section 2(b) shall, or shall be construed to, obligate the
Company to adopt or maintain any incentive, savings, retirement, welfare, fringe
benefit or other plan(s) or program(s) at any time.

 

(xi)                              Vacation.  During the Employment Period, the
Executive shall not be entitled to a fixed number of paid vacation, personal or
sick days per year, but may take time off in his reasonable discretion.

 

3.                                      Termination of Employment.

 

(a)                                 Death or Disability.  The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period.  Either the Company or the Executive may terminate the
Executive’s employment in the event of the Executive’s Disability during the
Employment Period.  For purposes of this Agreement, “Disability” shall mean
either (i) Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months or (ii) Executive is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering the
Company’s employees.

 

(b)                                 Cause.  The Company may terminate the
Executive’s employment during the Employment Period for Cause or without Cause. 
For purposes of this Agreement, “Cause” shall mean the occurrence of any one or
more of the following events:

 

(i)                                     the Executive’s unauthorized use or
disclosure of confidential information or trade secrets of the Company or any
Subsidiary (as defined in the Plan), in either case, that results in harm to the
Company’s reputation or business, or any other

 

6

--------------------------------------------------------------------------------


 

material breach of a written agreement between the Executive and the Company,
including without limitation a material breach of this Agreement or the
Confidentiality Agreement (as defined below);

 

(ii)                                  the Executive’s indictment for, or the
entry of a plea of guilty or nolo contendere by the Executive to, a felony under
the laws of the United States or any state thereof or other foreign jurisdiction
or any crime involving material dishonesty or moral turpitude;

 

(iii)                               the Executive’s willful misconduct or the
Executive’s willful or repeated failure or refusal to substantially perform
assigned duties; or

 

(iv)                              any act of fraud, embezzlement, or material
misappropriation or material dishonesty committed by the Executive against the
Company or any Subsidiary.

 

(c)                                  Termination by the Executive.  The
Executive’s employment may be terminated by the Executive for any reason,
including with Good Reason or by the Executive without Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any one
or more of the following events, in any case, without the Executive’s prior
written consent, unless the Company fully corrects the circumstances
constituting Good Reason (provided such circumstances are capable of correction)
as provided below:

 

(i)                                     any action by the Company that results
in a demotion or material diminution of the Executive’s position, authority,
duties or responsibilities (other than any insubstantial action not taken in bad
faith and which is promptly remedied by the Company upon notice by the
Executive); provided, that “Good Reason” does not include a change in title,
authority, duties and/or responsibilities that occurs within ninety (90) days
following a Change in Control (as defined in the Plan) if (A) the entity
surviving such Change in Control (or, if applicable, its parent company if such
entity has a parent company) continues to operate the Company’s principal
businesses as a separate unit, division or subsidiary or combines the Company’s
principal businesses with one of its existing units, divisions or
subsidiaries and (B) the Executive’s new title is that of the principal
executive officer of such unit, division or subsidiary and the Executive’s
authority, duties and responsibilities are commensurate with such title and are
similar in scope (with respect to such unit, division or subsidiary) to the
authority, duties and responsibilities of the Executive prior to the Change in
Control;

 

(ii)                                  a requirement that the Executive report to
work more than twenty (20) miles from the Company’s Principal Location (not
including normal business travel required of the Executive’s position) or, to
the extent such requirement would not constitute a material change in the
geographic location at which the Executive must perform services under this
Agreement within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), such higher number of miles from the Company’s
Principal Location as would constitute a material change in the geographic
location at which the Executive must perform services under this Agreement
within the meaning of Section 409A of the Code; or

 

7

--------------------------------------------------------------------------------


 

(iii)                               a material breach by the Company of its
obligations hereunder. Notwithstanding the foregoing, the Executive will not be
deemed to have resigned for Good Reason unless (1) the Executive provides the
Company with written notice setting forth in reasonable detail the facts and
circumstances claimed by the Executive to constitute Good Reason within sixty
(60) days after the date of the occurrence of any event that the Executive knows
or should reasonably have known to constitute Good Reason, (2) the Company fails
to cure such acts or omissions within thirty (30) days following its receipt of
such notice, and (3) the effective date of the Executive’s termination for Good
Reason occurs no later than sixty (60) days after the expiration of the
Company’s cure period.

 

(d)                                 Notice of Termination.  Any termination by
the Company for Cause, or by the Executive for Good Reason, shall be
communicated by a Notice of Termination to the other parties hereto given in
accordance with Section 10(b) hereof.  For purposes of this Agreement, a “Notice
of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than sixty (60) days after the giving of such
notice).  The failure by the Executive or the Company to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

 

(e)                                  Termination of Offices and Directorships. 
Upon termination of the Executive’s employment for any reason, unless otherwise
specified in a written agreement between the Executive and the Company, the
Executive shall be deemed to have resigned from all offices, directorships, and
other employment positions if any, then held with the Company (including without
limitation, from the Board), and shall take all actions reasonably requested by
the Company to effectuate the foregoing.

 

4.                                      Obligations of the Company upon
Termination.

 

(a)                                 Without Cause, For Good Reason, Death or
Disability.  Subject to Sections 4(c) and 4(d) hereof, if the Executive incurs a
“separation from service” from the Company (within the meaning of
Section 409A(a)(2)(A)(i) of the Code, and Treasury Regulation
Section 1.409A-1(h)) (a “Separation from Service”) during the Employment Period
(such date, the “Date of Termination”) by reason of (1) a termination of the
Executive’s employment by the Company without Cause; (2) a termination of the
Executive’s employment by the Executive for Good Reason; or (3) a termination of
the Executive’s employment by reason of the Executive’s death or Disability (any
such Separation from Service, a “Qualifying Termination”):

 

(i)                                     The Executive (or the Executive’s estate
or beneficiaries, if applicable) shall be paid, in a single lump-sum payment on
the date of the Executive’s termination of employment, the aggregate amount of
the Executive’s earned but unpaid Base Salary through the date of such
termination (the “Accrued Obligations”), to the extent not previously paid.

 

8

--------------------------------------------------------------------------------


 

(ii)                                  In addition, subject to
Section 4(d) hereof and the Executive’s (or the Executive’s estate’s or
beneficiaries’, if applicable) timely execution and non-revocation of a Release
(as defined below), the Executive (or the Executive’s estate or beneficiaries,
if applicable) shall be paid:

 

(A)                               an amount equal to two (2) times the Base
Salary in effect on the Date of Termination (disregarding any reduction in Base
Salary that would give rise to the Executive’s right to terminate for Good
Reason), payable in substantially equal installments in accordance with the
Company’s normal payroll procedures during the period commencing on the Date of
Termination and ending on the two (2)-year anniversary of the Date of
Termination; provided, however, that no payments under this
Section 4(a)(ii)(A) shall be made prior to the first payroll date occurring on
or after the thirtieth (30th) day following the Date of Termination (such
payroll date, the “First Payroll Date”) (with amounts otherwise payable prior to
the First Payroll Date paid on the First Payroll Date without interest thereon)
provided, further, that if a Change in Control that constitutes a “change in
control event” within the meaning of Section 409A of the Code occurs (1) on or
within ninety (90) days after the Date of Termination, any then-unpaid amounts
owing under this Section 4(a)(ii)(A) shall be paid in a lump-sum upon such
Change in Control (or, if later, on the First Payroll Date), or (2) within one
(1) year before the Date of Termination, the amounts payable under this
Section 4(a)(ii)(A) shall be paid in a lump-sum on the First Payroll Date;

 

(B)                               any unpaid Annual Bonus to which the Executive
would have become entitled for any fiscal year of the Company that ends on or
before the Date of Termination had the Executive remained employed through the
payment date, payable in a single lump-sum payment on the date on which annual
bonuses are paid to the Company’s senior executives generally for such calendar
year, but in no event later than March 15th of the calendar year immediately
following the calendar year in which the Date of Termination occurs, with the
actual date within such period determined by the Company in its sole discretion;

 

(C)                               a pro-rata portion of the Executive’s Annual
Bonus earned in the fiscal year prior to the fiscal year in which the Date of
Termination occurs determined by multiplying such amount by a fraction, the
numerator of which is the number of days during the fiscal year in which the
Date of Termination occurs that the Executive is employed by the Company and the
denominator of which is the total number of days in such fiscal year, payable in
a single lump sum on the First Payroll Date. For the avoidance of doubt, if the
Compensation Committee determined that the Executive was eligible to receive an
Annual Bonus for such prior fiscal year and the Executive elected to forego such
Annual Bonus, the payment that the Executive is entitled to receive pursuant to
this Section 4(a)(ii)(C) shall be based on the Annual Bonus that the Executive
was eligible to receive.

 

(iii)                               In addition, subject to Section 4(d) hereof
and conditioned upon the Executive’s timely execution and non-revocation of a
Release, during the period commencing on the Date of Termination and ending on
the eighteen (18)-month anniversary of the Date of Termination or, if earlier,
the date on which the Executive

 

9

--------------------------------------------------------------------------------


 

becomes eligible for coverage under the group health plan of a subsequent
employer (of which eligibility the Executive hereby agrees to give prompt notice
to the Company) (in any case, the “COBRA Period”), subject to the Executive’s
valid election to continue healthcare coverage under Section 4980B of the Code
and the regulations thereunder, the Company shall continue to provide the
Executive and the Executive’s eligible dependants, at the Company’s sole
expense, with coverage under its group health plans at the same levels to the
Executive as would have applied if the Executive’s employment had not been
terminated based on the Executive’s elections in effect on the Date of
Termination, provided, that (A) if any plan pursuant to which such benefits are
provided is not, or ceases prior to the expiration of the period of continuation
coverage to be, exempt from the application of Section 409A of the Code under
Treasury Regulation Section 1.409A-1(a)(5), or (B) the Company is otherwise
unable to continue to cover the Executive under its group health plans without
penalty under applicable law (including without limitation, Section 2716 of the
Public Health Service Act), then, in either case, an amount equal to each
remaining Company payment shall thereafter be paid to the Executive in
substantially equal monthly installments over the continuation coverage period
(or the remaining portion thereof).

 

(iv)                              In addition, subject to Section 4(c) hereof,
and conditioned upon the Executive’s timely execution and non-revocation of a
Release, each 2014 Stock Option, each 2016 RSU Award and each additional Equity
Award (in each case, if any) outstanding immediately prior to such termination,
to the extent then-unvested (each such award, an “Unvested Award”), shall
conditionally vest and become exercisable (as applicable) immediately prior to
such termination with respect to the number of shares underlying each such
Unvested Award that would have vested over the one (1)-year period immediately
following the Date of Termination, had the Executive remained employed by the
Company during such one (1)-year period (and the remainder of each Unvested
Award shall be forfeited and terminated); provided that if the Executive is
terminated within one (1) year of the Effective Date of this Agreement, 50% of
the 2016 RSU Award shall conditionally vest immediately prior to such
termination; provided, further, that if the Executive fails to timely execute or
revokes the Release, all such conditionally vested awards (and any shares
received in respect of all such awards) shall be forfeited upon such failure or
revocation (subject to repayment by the Company to the Executive of any amounts
(if any) paid by the Executive with respect to shares underlying such
conditionally vested awards).  For the avoidance of doubt, in no event shall any
Unvested Award expire during any applicable Release consideration and revocation
periods, rather, such awards shall remain outstanding and eligible to vest as
provided above, subject to and conditioned upon the Executive’s execution and
non-revocation of the Release and, to the extent that such awards would have
vested prior to the effectiveness of the Release, such awards shall instead vest
upon the effectiveness of the Release and shall be forfeited if the Release does
not timely become effective (but in no event shall any stock option remain
exercisable beyond its outside expiration date applicable in the absence of a
termination of employment).

 

The payments and benefits described in the preceding Sections 4(a)(ii),
(iii) and (iv) are referred to herein as the “Severance.”  Notwithstanding the
foregoing, it shall be a condition to the Executive’s (or the Executive’s
estate’s or beneficiaries’, if applicable) right to receive the

 

10

--------------------------------------------------------------------------------


 

Severance that the Executive (or the Executive’s estate or beneficiaries, if
applicable) execute and deliver to the Company an effective release of claims in
substantially the form attached hereto as Exhibit A (the “Release”) within
twenty-one (21) days (or, to the extent required by law, forty-five (45) days)
following the Date of Termination and that the Executive (or the Executive’s
estate or beneficiaries, if applicable) not revoke such Release during any
applicable revocation period; provided, that in the case of the Executive’s
death, the Release shall be considered timely if executed and delivered to the
Company within sixty (60) days following the Executive’s death.

 

(b)                                 For Cause, Without Good Reason or Other
Terminations.  If the Company terminates the Executive’s employment for Cause,
the Executive terminates the Executive’s employment without Good Reason, or the
Executive’s employment terminates for any other reason not enumerated in this
Section 4, in any case, during the Employment Period, the Company shall pay to
the Executive the Accrued Obligations in cash within thirty (30) days after the
Date of Termination (or by such earlier date as may be required by applicable
law).

 

(c)                                  Equity Vesting in Connection with a Change
in Control.

 

(i)                                     If the Executive remains in continued
employment with the Company through the consummation of a Change in Control,
(A) each then-unvested 2014 Stock Option shall vest and become exercisable
immediately prior to the Change in Control with respect to 50% of the total
number of shares underlying such 2014 Stock Option (or such lesser number of
shares subject to such 2014 Stock Option that remains unvested as of immediately
prior to such Change in Control) and (B) each then-unvested 2016 RSU Award shall
vest immediately prior to the Change in Control with respect to 100% of the
total number of shares underlying such 2016 RSU Award (or such lesser number of
shares subject to such 2016 RSU Award that remains unvested as of immediately
prior to such Change in Control).

 

(ii)                                  In addition to any payments or benefits
due to the Executive (or the Executive’s estate or beneficiaries, if applicable)
under Section 4(a) above (if any), subject to and conditioned upon the
Executive’s timely execution and non-revocation of a Release, if the Executive
experiences a Qualifying Termination and a Change in Control (A) occurs on or
within ninety (90) days after the Date of Termination or (B) has occurred within
one (1) year before the Date of Termination, in either case, each outstanding
Unvested Award shall conditionally vest and, as applicable, become exercisable
on the later of the Date of Termination and the date of such Change in Control
(and such vesting shall become unconditional upon the Executive’s execution and
non-revocation of a Release); provided, that if the Executive fails to timely
execute or revokes the Release, all such conditionally vested awards (and any
shares received in respect of such awards) shall be forfeited upon such failure
or revocation (subject to repayment by the Company to the Executive of any
amounts (if any) paid by the Executive with respect to shares underlying such
conditionally vested awards).  For the avoidance of doubt, if a Qualifying
Termination occurs prior to a Change in Control, each outstanding, Unvested
Award that would otherwise terminate on the Date of Termination shall remain
outstanding and eligible to vest solely upon a Change in Control occurring
within ninety (90) days after the Date of Termination (but shall not otherwise
vest following the Date of Termination) and shall terminate on the ninetieth
(90th) day

 

11

--------------------------------------------------------------------------------


 

following the Date of Termination if a Change in Control has not occurred on or
prior to such ninetieth (90th) day (or such earlier outside expiration date
applicable to the Unvested Award in the absence of a termination of
employment)).

 

(d)                                 Six-Month Delay.  Notwithstanding anything
to the contrary in this Agreement, no compensation or benefits, including
without limitation any severance payments or benefits payable under Section 4
hereof, shall be paid to the Executive during the six (6)-month period following
the Executive’s Separation from Service if the Company determines that paying
such amounts at the time or times indicated in this Agreement would be a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code.  If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such six (6)-month period
(or such earlier date upon which such amount can be paid under Section 409A of
the Code without resulting in a prohibited distribution, including as a result
of the Executive’s death), the Company shall pay the Executive a lump-sum amount
equal to the cumulative amount that would have otherwise been payable to the
Executive during such period.

 

(e)                                  Exclusive Benefits.  Except as expressly
provided in this Section 4 and subject to Section 5 hereof, the Executive shall
not be entitled to any additional payments or benefits upon or in connection
with the Executive’s termination of employment.

 

(f)                                   Mitigation.  The Executive shall not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise, nor shall the amount of any payment
provided for in this Agreement be reduced by any compensation earned by the
Executive as the result of employment by another employer after the Date of
Termination of the Executive’s employment with the Company, or otherwise.

 

5.                                      Non-Exclusivity of Rights.  Amounts
which are vested benefits or which the Executive is otherwise entitled to
receive under any plan, policy, practice or program of, or any contract or
agreement with, the Company at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice, program or contract or
agreement except as explicitly modified by this Agreement.

 

6.                                      Excess Parachute Payments, Limitations
on Payments.

 

(a)                                 Best Pay Cap.  Notwithstanding any other
provision of this Agreement, in the event that any payment or benefit received
or to be received by the Executive (including any payment or benefit received in
connection with a termination of the Executive’s employment, whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement) (all
such payments and benefits, including the payments and benefits under Section 4
hereof, being hereinafter referred to as the “Total Payments”) would be subject
(in whole or part), to excise tax imposed under Section 4999 of the Code (the
“Excise Tax”), then, after taking into account any reduction in the Total
Payments provided by reason of Section 280G of the Code in such other plan,
arrangement or agreement, the cash severance payments under this Agreement shall
first be reduced, and the noncash severance payments hereunder shall thereafter
be reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (i) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such

 

12

--------------------------------------------------------------------------------


 

reduced Total Payments) is greater than or equal to (ii) the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Executive would be subject in respect of such unreduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).  The Total Payments shall be reduced in the following order:
(A) reduction of any cash severance payments otherwise payable to the Executive
that are exempt from Section 409A of the Code; (B) reduction of any other cash
payments or benefits otherwise payable to the Executive that are exempt from
Section 409A of the Code, but excluding any payments attributable to any
acceleration of vesting or payments with respect to any equity award that are
exempt from Section 409A of the Code; (C) reduction of any other payments or
benefits otherwise payable to the Executive on a pro-rata basis or such other
manner that complies with Section 409A of the Code, but excluding any payments
attributable to any acceleration of vesting and payments with respect to any
equity award that are exempt from Section 409A of the Code; and (D) reduction of
any payments attributable to any acceleration of vesting or payments with
respect to any equity award that are exempt from Section 409A of the Code, in
each case beginning with payments that would otherwise be made last in time.

 

(b)                                 Certain Exclusions. For purposes of
determining whether and the extent to which the Total Payments will be subject
to the Excise Tax, (i) no portion of the Total Payments the receipt or enjoyment
of which the Executive shall have waived at such time and in such manner as not
to constitute a “payment” within the meaning of Section 280G(b) of the Code
shall be taken into account; (ii) no portion of the Total Payments shall be
taken into account which, in the written opinion of an independent, nationally
recognized accounting firm (the “Accounting Firm”), does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of the Accounting Firm, constitutes reasonable
compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation; and
(iii) the value of any non cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Accounting Firm in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code. The
Company shall pay for all fees and costs of the Accounting Firm.

 

7.                                      Confidential Information and
Non-Solicitation.  The Executive hereby acknowledges that the Executive has
previously entered into an agreement with the Company containing confidentiality
and other protective covenants (the “Confidentiality Agreement”) and that the
Executive shall be bound by the terms and conditions of the Confidentiality
Agreement.

 

8.                                      Representations.  The Executive hereby
represents and warrants to the Company that (a) the Executive is entering into
this Agreement voluntarily and that the performance of the Executive’s
obligations hereunder will not violate any agreement between the Executive and
any other person, firm, organization or other entity, and (b) the Executive is
not bound by the terms of any agreement with any previous employer or other
party to refrain from competing, directly or indirectly, with the business of
such previous employer or other party that would be violated by the Executive’s
entering into this Agreement and/or providing services to the Company pursuant
to the terms of this Agreement.

 

13

--------------------------------------------------------------------------------


 

9.                                      Successors.

 

(a)                                 No Assignment. This Agreement is personal to
the Executive and, without the prior written consent of the Company, shall not
be assignable by the Executive otherwise than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives.

 

(b)                                 Binding Agreement. This Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns.

 

(c)                                  Successors. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

10.                               Miscellaneous.

 

(a)                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
California, without reference to principles of conflict of laws.  The captions
of this Agreement are not part of the provisions hereof and shall have no force
or effect.

 

(b)                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be given by hand delivery
to the other party or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to the Executive:  at the Executive’s most recent address on the records of
the Company, with a copy to:

 

Venable LLP

2049 Century Park East, Suite 2100

Los Angeles, CA 90067

Attn: Alan J. Epstein

 

If to the Company:

 

Demand Media, Inc.

1655 26th Street
Santa Monica, CA 90404

Attn: General Counsel

 

with a copy to:

 

14

--------------------------------------------------------------------------------


 

Latham & Watkins LLP
355 South Grand Ave.
Los Angeles, CA  90071-1560
Attn: Alex Voxman

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(c)                                  Sarbanes-Oxley Act of 2002. 
Notwithstanding anything herein to the contrary, if the Company determines, in
its good faith judgment, that any transfer or deemed transfer of funds hereunder
is likely to be construed as a personal loan prohibited by Section 13(k) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
rules and regulations promulgated thereunder, then such transfer or deemed
transfer shall not be made to the extent necessary or appropriate so as not to
violate the Exchange Act and the rules and regulations promulgated thereunder.

 

(d)                                 Section 409A of the Code.

 

(i)                                     To the extent applicable, this Agreement
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder. 
Notwithstanding any provision of this Agreement to the contrary, if the Company
determines that any compensation or benefits payable under this Agreement may be
subject to Section 409A of the Code and related Department of Treasury guidance,
the Company shall work in good faith with the Executive to adopt such amendments
to this Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Company determines are necessary or appropriate to avoid the imposition
of taxes under Section 409A of the Code, including without limitation, actions
intended to (A) exempt the compensation and benefits payable under this
Agreement from Section 409A of the Code, and/or (B) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance;
provided, however, that this Section 10(d) shall not create an obligation on the
part of the Company to adopt any such amendment, policy or procedure or take any
such other action, nor shall the Company have any liability for failing to do
so.

 

(ii)                                  Any right to a series of installment
payments pursuant to this Agreement is to be treated as a right to a series of
separate payments.  To the extent permitted under Section 409A of the Code, any
separate payment or benefit under this Agreement or otherwise shall not be
deemed “nonqualified deferred compensation” subject to Section 409A of the Code
and Section 4(d) hereof to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A of the Code.

 

(iii)                               To the extent that any payments or
reimbursements provided to the Executive under this Agreement, including,
without limitation, pursuant to Section 2(b)(ix) hereof, are deemed to
constitute compensation to the Executive to which Treasury Regulation
Section 1.409A-3(i)(1)(iv) would apply, such amounts shall be paid or reimbursed
reasonably promptly, but not later than December 31 of the year following the
year in which the expense

 

15

--------------------------------------------------------------------------------


 

was incurred.  The amount of any such payments eligible for reimbursement in one
year shall not affect the payments or expenses that are eligible for payment or
reimbursement in any other taxable year, and the Executive’s right to such
payments or reimbursement of any such expenses shall not be subject to
liquidation or exchange for any other benefit.

 

(e)                                  Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 

(f)                                   Withholding.  The Company may withhold
from any amounts payable under this Agreement such federal, state, local or
foreign taxes as shall be required to be withheld pursuant to any applicable law
or regulation.

 

(g)                                  No Waiver.  The Executive’s or the
Company’s failure to insist upon strict compliance with any provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason pursuant to Section 3(c) hereof, shall not
be deemed to be a waiver of such provision or right or any other provision or
right of this Agreement.

 

(h)                                 Entire Agreement.  This Agreement shall
become effective as of the Effective Date.  As of the Effective Date, this
Agreement, together with the Confidentiality Agreement, the 2014 Stock Option
Agreements, the Match RSU Agreement, the 2016 RSU Award Agreement and any other
equity award agreement, constitutes the final, complete and exclusive agreement
between the Executive and the Company with respect to the subject matter hereof
and replaces and supersedes any and all other agreements, offers or promises,
whether oral or written, by any member of the Company and its subsidiaries and
affiliates, or representative thereof.  Without limiting the foregoing, the
Executive acknowledges and agrees that the Executive has no right, claim,
entitlement or interest in or under any stock option or equity-based incentive
plan maintained by Saatchi, including with respect to the Initial Option, the
50M Option, the 70M Option, the Initial Antidilution Option, the 50M
Antidilution Option and the 70M Antidilution Option, in each case, as described
in the Saatchi Offer Letter, and neither Saatchi nor the Company shall have any
obligation or liability with respect thereto.

 

(i)                                     Amendment.  No amendment or other
modification of this Agreement shall be effective unless made in writing and
signed by the parties hereto.

 

(j)                                    Counterparts.  This Agreement and any
agreement referenced herein may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

 

(k)                                 Going-Private Transaction.  Anything
contained in this Agreement to the contrary notwithstanding, if (i) a
transaction occurs that results in the Company’s common stock no longer being
registered under the Exchange Act, as amended, and that would be a Change in
Control pursuant to clause (a) of the Change in Control definition but for the
application of the second parenthetical in such clause (a) (regarding the direct
or indirect acquisition of beneficial ownership of the Company’s securities by a
“person” that, prior to such transaction, directly or indirectly controls, is
controlled by, or is under common control with, the Company), and (ii) the
Executive remains continuously employed until immediately prior to such
transaction, then (A)

 

16

--------------------------------------------------------------------------------


 

the Executive shall be entitled to exercise all of the 2014 Stock Options and
any other additional Equity Award that includes stock options (as and when they
vest in accordance with this Agreement, i.e. without acceleration upon
consummation of the aforementioned event, and subject to any forfeiture of
shares subject to the 2014 Stock Options and any such additional Equity Award in
connection with a termination of employment) until the earliest to occur of
(I) the 2014 Stock Option’s and such additional Equity Award’s outside
expiration date, (II) in the event of a termination of employment for any reason
other than for Cause (including without limitation a termination of employment
due to a non-renewal of the Employment Period that is not for Cause), the two
(2)-year anniversary of the Date of Termination and (III) in the event of a
termination of employment for Cause, the start of business on the Date of
Termination, (B) the Executive shall be entitled to satisfy payment of the
applicable 2014 Stock Option’s or any such additional Equity Award’s exercise
price by surrendering shares issuable upon the exercise of such option and
(C) with respect to the 2016 RSU Award, the number of shares underlying the 2016
RSU Award that would have vested over the one (1)-year period immediately
following the consummation of such transaction shall vest immediately prior to
such transaction.

 

[SIGNATURE PAGE FOLLOWS]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

DEMAND MEDIA, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Daniel Weinrot

 

 

Name:

Daniel Weinrot

 

 

Title:

EVP Legal & Secretary

 

 

 

 

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

 

 

 

/s/ Sean Moriarty

 

 

Sean Moriarty

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Demand Media, Inc., a Delaware corporation
(the “Company”) and each of its partners, subsidiaries, associates, affiliates,
successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent (hereinafter called “Claims”), which the undersigned now has
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof.  The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination of employment of the undersigned by the Releasees,
or any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasees’
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act.  Notwithstanding the foregoing, this general release
(the “Release”) shall not operate to release any rights or claims of the
undersigned (i) to payments or benefits under Section 4(a) and/or
Section 4(c) (if applicable) of that certain Amended and Restated Employment
Agreement, effective as of January 5, 2016, between Demand Media, Inc. and the
undersigned (the “Employment Agreement”), whichever is applicable to the
payments and benefits provided in exchange for this Release, (ii) to payments or
benefits under any equity award agreement between the undersigned and the
Company, (iii) with respect to Section 2(b)(ix) of the Employment Agreement,
(iv) to accrued or vested benefits the undersigned may have, if any, as of the
date hereof under any applicable plan, policy, practice, program, contract or
agreement with the Company, (v) to any Claims, including claims for
indemnification and/or advancement of expenses, arising under any
indemnification agreement between the undersigned and the Company or under the
bylaws, certificate of incorporation of other similar governing document of the
Company, or (vi) to any Claims which cannot be waived by an employee under
applicable law.

 

THE UNDERSIGNED ACKNOWLEDGES THAT THE EXECUTIVE HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE
SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

A-1

--------------------------------------------------------------------------------


 

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

 

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

 

(A)                               THE EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS RELEASE;

 

(B)                               THE EXECUTIVE HAS TWENTY-ONE (21) DAYS TO
CONSIDER THIS RELEASE BEFORE SIGNING IT; AND

 

(C)                               THE EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING
THIS RELEASE TO REVOKE THIS RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON
THE EXPIRATION OF THAT REVOCATION PERIOD.

 

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which the Executive may have against
Releasees, or any of them, and the undersigned agrees to indemnify and hold
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer.  It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.

 

The undersigned agrees that if the Executive hereafter commences any suit
arising out of, based upon, or relating to any of the Claims released hereunder
or in any manner asserts against Releasees, or any of them, any of the Claims
released hereunder, then the undersigned agrees to pay to Releasees, and each of
them, in addition to any other damages caused to Releasees thereby, all
attorneys’ fees incurred by Releasees in defending or otherwise responding to
said suit or Claim.

 

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

 

IN WITNESS WHEREOF, the undersigned has executed this Release this      day of
           ,     .

 

 

 

Sean Moriarty

 

A-2

--------------------------------------------------------------------------------


 

Schedule A

 

Current For-Profit Entity Board Seats

 

Eventbrite

Tune-in

Connectivity

Instant.ly

YplanApp

 

A-3

--------------------------------------------------------------------------------